COURT
OF APPEALS
SECOND
DISTRICT OF TEXAS
FORT WORTH
NO. 2-02-009-CR
 
RICHARD DWAYNE ANDERSON                                                        APPELLANT
V.
THE STATE OF TEXAS                                                              
        
STATE
------------
FROM THE 16TH DISTRICT COURT OF DENTON
COUNTY
------------
MEMORANDUM OPINION(1)
------------
Richard Dwayne Anderson has appealed from his conviction for felony
driving while intoxicated. We will affirm.
We have abated this appeal twice and both times directed the trial
court to determine whether appellant desired to continue his appeal. At the
second abatement hearing, the trial court concluded that appellant had
voluntarily absented himself from the hearing after having been notified of the
hearing several times. The trial court found that appellant had waived his
appeal and recommended that the appeal be dismissed.
Thereafter, on November 13, 2002, we ordered appellant to file his
brief by December 13, 2002. We further ordered that we would consider and decide
only those points that do not require a reporter's record for a decision because
appellant, who is not indigent, had not paid or made arrangements to pay for the
reporter's record. Appellant did not file a brief as ordered. Therefore, on May
30, 2003, we notified appellant that the appeal would be submitted without
briefs. See Tex. R. App. P. 38.8(b); Horvath
v. State, 884 S.W.2d 789, 790 (Tex. App.--Fort Worth 1994, no pet.). Having
reviewed the record and found no unassigned fundamental error, we affirm the
trial court's judgment. See Lott v. State, 874 S.W.2d 687,
688 (Tex. Crim. App. 1994).
 
                                                             
        
PER CURIAM
 
PANEL F: CAYCE, C.J.; DAY and LIVINGSTON, JJ.
DO NOT PUBLISH
Tex. R. App. P. 47.2(b)
DELIVERED: August 14, 2003

1. See Tex. R. App. P. 47.4.